Citation Nr: 0107752	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-15 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the termination of nonservice-connected pension 
benefits was proper.


REPRESENTATION

Appellant represented by:	Peter A. Savitski, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to March 
1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 administrative determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

The appeal was docketed at the Board in 1999.  A hearing was 
held before the undersigned Member of the Board in November 
2000 in Washington, D.C.

The file reflects that the veteran has requested a waiver of 
an overpayment which resulted in conjunction with the RO's 
February 1999 termination of his nonservice-connected pension 
benefits.  Owing to the disposition reached by the Board 
hereinbelow, such matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In a rating decision entered in October 1997, the veteran 
was awarded nonservice-connected pension benefits, effective 
April 18, 1997.  On May 1, 1997, the veteran began receiving 
a monthly payment.  

2.  In November 1998, the RO was informed that the veteran 
had received $25,000 as a settlement in a legal action.  

3.  Owing to the veteran's receipt of such settlement, the 
RO, in February 1999, informed him that such sum was 
"countable for VA pension purposes" and, in view of the same, 
terminated the veteran's nonservice-connected pension 
benefits.  

4.  The $25,000 received by the veteran was properly included 
as countable income for purposes of determining eligibility 
for pension benefits.


CONCLUSION OF LAW

Termination of the veteran's nonservice-connected pension 
benefits was proper.  38 U.S.C.A. § 501 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.271, 3.272 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA's duty to assist under the Veterans 
Claims Assistance Act of 2000 has been met.  Also, all notice 
provisions have been met.  Therefore, the Board will proceed 
with a decision in this case.

The record reflects that, in a rating decision entered in 
October 1997, the veteran was awarded nonservice-connected 
pension benefits, effective April 18, 1997.  On May 1, 1997, 
the veteran began receiving a monthly payment.  In November 
1998, the RO was informed by the veteran that he had received 
$25,000 as a settlement in a legal action.  Owing to the 
veteran's receipt of such settlement, the RO, in February 
1999, informed the veteran that such sum was "countable for 
VA pension purposes" and, in view of the same, terminated the 
veteran's nonservice-connected pension benefits.  

The veteran does not dispute receiving the above-cited 
monetary settlement.  However, he asserts that the same, 
which was awarded him incident to an employment 
"discrimination claim", represented what should have been 
paid him in the early 1990's and thus "should have been 
already spent a long time ago".  He contends, in essence, 
that it is not fair for VA to terminate his later-awarded 
nonservice-connected pension benefits in consideration of 
funds which were intended to compensate him with reference to 
an earlier period of time.

Under the law, a veteran who is receiving a pension is 
required to report to VA any material change or expected 
change in his income.  38 C.F.R. § 3.360 (2000).  Payments of 
any kind from any source are countable income for purposes of 
determining eligibility for pension benefits, unless 
specifically excluded by law.  38 U.S.C.A. § 501; 38 C.F.R. 
§ 3.271(a).  

As noted above, the veteran concedes that he received $25,000 
(before taxes) in settlement of an employment-related 
litigation action.  He avers, however, that because this 
award, which stemmed from a "discrimination claim", 
represented what should have been paid him in the early 
1990's and (and thus "should have been already spent a long 
time ago"), it is inequitable for VA, in consideration of 
such monetary award, to terminate his later-awarded 
nonservice-connected pension benefits.  While the Board is 
not insensitive to the veteran's view in the foregoing 
regard, it is constrained to emphasize that, in accordance 
with the pertinent provision of 38 C.F.R. § 3.271, payments 
of any kind from any source are countable income for purposes 
of determining eligibility for pension benefits, unless 
specifically excluded by law.  While funds received from some 
sources are excluded from countable income for purposes of 
determining entitlement to pension, see generally 38 C.F.R. 
§ 3.272, none of the specified exclusions apply to the above-
addressed $25,000 settlement received by the veteran.  
Therefore, the Board is constrained to conclude that the 
termination of the veteran's nonservice-connected pension 
benefits, as effectuated by the RO in February 1999, was 
wholly proper.  Therefore, the benefit sought on appeal is 
denied.


ORDER

The termination of nonservice-connected pension benefits 
having been found to be proper, the benefit sought on appeal 
is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

